120 Ga. App. 318 (1969)
170 S.E.2d 319
CANTRELL et al.
v.
ABERNATHY.
44592.
Court of Appeals of Georgia.
Argued July 7, 1969.
Decided September 19, 1969.
John N. Crudup, for appellants.
Maylon K. London, for appellee.
QUILLIAN, Judge.
1. Where no transcript of evidence is filed all grounds requiring a consideration of evidence must be affirmed. Cofield v. Johnson, 118 Ga. App. 689 (165 SE2d 472).
2. The appellants contend that they were deprived of their constitutional right to due process because they were not properly notified of the proceeding and were not given a right to obtain an attorney. There is nothing to show these issues were raised in the lower court.
Constitutional questions cannot be considered by the Court of Appeals or the Supreme Court where it does not appear from the record that they were raised in the trial court. Smith v. Dallas Utility Co., 27 Ga. App. 22 (107 S.E. 381); Herrington v. City of Atlanta, 224 Ga. 465 (5) (162 SE2d 420). There is no merit in the enumeration of errors.
Judgment affirmed. Pannell and Evans, JJ., concur.